Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “at least one device operable to record one or more images of the filter member and/or liquid, to record the value of one or more characteristics…” is unclear. The limitation discloses at least one device “to record one or more images… , to record the value…”  It is unclear if the one or more device does both, record images and record the value, or if it does only one of them.  The comma linking the two phrases raises ambiguity.  Clarification is required. 
With respect to claim 2, the limitation “each device is operable to receive one or more images of the filter member and/or liquid comprises a visual imaging device.”  The phrase “comprises a visual imaging device” is not clearly linked to the 
With respect to claim 5 and 6, the limitation “located at or towards an edge of the filter member” and “located above a portion of an attached filter member is use” is not clearly limiting.  The filter member is use is not actually claimed as part of the apparatus.  Claim 1 only discloses a support for the filter.  Therefore, the structural relationship of the reservoir and the liquid outlet being located near an edge or above the filter member is not defined in the claim.  The reservoir and liquid outlet cannot be defined based on an element not part of the claimed structure. Correction is required. 
With respect to claims 5 and 9, the limitations “towards” or “in the region of” are indefinite. The phrases are relative terms which renders the claim indefinite.  The term “towards" and “in the region of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
With respect to claim 15, the limitation “an image or images are recorded of the liquid continuously as the liquid advances” is confusing.  Image or images is in the alternative. However, if there is only one image, it cannot be recorded continuously, but rather at one discrete moment. Clarification is required. 
The claims dependent upon the above claims are also rejected as failing to correct the deficiencies of a parent claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 9-18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2011/0244590 Uchida et al..
With respect to claim 1, Uchida discloses an analysis apparatus comprising:
An apparatus for determining the value of one or more characteristics of a liquid (abstract, P.0002)
Comprising a support means for supporting a filter member in use (Figure 2, support means = 10b, P.0059 filter = layer 12, P.0060)
A reservoir for holding a sample of liquid in direct or indirect contact with the filter member (Figure 2, reservoir = 11, imager = 2)
At least one device operable to record one or more images of the filter member and/or liquid (Figure 2, imager = 21)
To record the value of one or more characteristics of a liquid moving through the filter member (P.0064, records color values)
With respect to claim 11, Uchida discloses an analysis method comprising:
A method for determining the value of one or more characteristics of a liquid (P.0015)
Step (a) placing a sample of liquid in contact with a filter member to create an advancing liquid front through the filter member (Figure 10, ST1, P.0015)
Step (b) imaging the advancing liquid (Figure 10, ST5, P.0016)
Step (c) using the image to record the value of one or more characteristics (Figure 10 ST6, ST7, P.0030, coloration state)

With respect to claims 2, 3, 5, 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 20, Uchida discloses all of the limitations above.  In addition, Uchida discloses:
The or each device is operable to receive one or more images of the filter member or liquid and comprises a visual imaging device (Figure 10, CR and TR, P.0064)
The visual imaging device is a camera (P.0064, CCD or CMOS)
The reservoir is located at or near the edge of the filter member (Figure 2, reservoir 11 is located near edge of filter 12)
The reservoir includes a liquid outlet located above a portion of an attached filter member (Figure 2, outlet is top of reservoir 11, filter member is 12)
The reservoir is located at or near the edge of the support means (Figure 2, reservoir 11 located near edge of support means 10B)
The device operable to record one or images of the filter is connected to a computer or electronic computing device (Figure 6, calculating means 22)
Placing a sample of liquid in a reservoir above at least a portion of the filter member and ejecting liquid from the reservoir onto the filter member (P.0059, Figure 2, test body solution placed in through hole 11, Figure 10, ST1)
The liquid forms an advancing liquid front through the filter member (Figure 3)
An image or images are record of the liquid at defined time periods (P.0064)
An image or images are recorded of the liquid continuously as the liquid advances (P.0064)
The images recorded are transferred to other electronic computing device (Figure 6, similarity degree calculating means)
The transferred images are analyzed and quantitative or qualitative data are extracted (Figure 10, ST2, ST5)
The data extracted are used to produce values of one or more characteristics of the fluid (P.0004)
Each characteristics of the liquid is selected from light absorption, transmission, colour change (P.0004, coloration)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2011/0244590 Uchida et al..
With respect to claims 4, 7, and 8, Uchida discloses all of the limitations as applied to claim 1 above. However, Uchida fails to disclose at least two imaging devices, each device being operable to record images at the same or different time periods, a light source to illuminate the filter, .  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have a plurality of imaging devices, either so that each imaging location has its own imager for more detail by being able to zoom in closer, or to have a larger number of testing sections to be able to analyze different analyte reactions.  It has been held that multiplying the working parts of a device is within order skill in the art. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a light source since it is well known in the art of imaging that having a controllable internal light source enables better focusing with less external errors introduced by reliance on ambient lighting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877